DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-4,6,11-14,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1-4,6,11-14,16 the relationship between the sensor and controller, and the operation of the elevator car is not clearly set forth. The relationship appears to be clearly set forth in claims 5,7-10,15,17-20. Correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,5,11,14,15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Valk et al (USP 6357554).
Regarding Claims 1,11 Valk discloses an elevator system comprising:
an elevator car 10;
a sensor 11 affixed to the elevator car, wherein the sensor 11 is operated by a controller 22; and
wherein the controller 22 is configured to (Col. 3 lines 9-21):
receive (by cable 23 or wireless 20) occupancy data (Col. 2 lines 30-36) associated with the elevator car 10;
analyze (Fig. 4) the occupancy data to determine an occupancy of the elevator car;
receive a first hall call; and
based at least in part on the occupancy and the first hall call, adjusting operation (“not allocate a hall call” Col. 2 lines 40-43) of the elevator car 10 in the elevator system.
Regarding Claims 4,14 Valk discloses adjusting the operation of the elevator car comprises: directing the elevator car to ignore the first hall call (Col. 2 lines 40-43).
Regarding Claims 5,15 Valk discloses the controller 22 receives the occupancy data from the sensor 11 (Fig. 1).


Claim(s) 1,4-6,11,14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Yalcin et al (EP 3461777 A1).
Regarding Claims 1,11 Yalcin discloses an elevator system comprising:
an elevator car 251;
a sensor 212 affixed to the elevator car 251, wherein the sensor 212 is operated by a controller 203; and
wherein the controller 203 is configured to:
receive 203 occupancy data S1 associated with the elevator car 251;
analyze the occupancy data S1 to determine an occupancy of the elevator car 251;
receive a first hall call (para 0018); and
based at least in part on the occupancy and the first hall call, adjusting operation (ignoring stops) of the elevator car in the elevator system (paras. 0047, 0053).
Regarding Claims 4,14 Yalcin discloses adjusting the operation of the elevator car comprises: directing the elevator car to ignore the first hall call (paras. 0047, 0053).
Regarding Claims 5,15 Yalcin discloses the controller 203 receives the occupancy data from the sensor 212 (Fig. 1).
Regarding Claims 6,16 Yalcin discloses light sensors that read on a camera (paras. 0024-0037).


Allowable Subject Matter
Claims 7-10,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2,3,12,13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837